                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )      Case No. 18-00036-01/02-CR-W-BCW
                                             )
SHAWN BURKHALTER, and                        )
JOSHUA NESBITT,                              )
                                             )
                       Defendants.           )


                           MEMORANDUM OPINION AND ORDER

       Pending before this Court is Defendant Joshua Nesbitt’s Motion for Informative Outline of

Aggravating Factors and Memorandum in Support (Doc. #347), as well as his reply (Doc. #386)

and supplemental reply (Doc. 403), and Defendant Shawn Burkhalter’s Motion for Informative

Outline (Doc. #504), as well as his reply (Doc. #526). The Government has filed memoranda in

opposition to both defendant Nesbitt’s motion (Doc. #360) and defendant Burkhalter’s motion

(Doc. #520). Both defendants allege that the Notice of Intent to Seek Death Penalty (Doc. #240)

provides inadequate notice for the defense to rebut or challenge the statutory and non-statutory

aggravating factors. They are seeking an order for the government to provide an informative

outline as to the gateway factors and the statutory and non-statutory aggravating factors. For the

reasons and authorities set forth below, both defendants Nesbitt’s and Burkhalter’s motions are

granted in part and denied in part.

                                         I. Discussion

       To be eligible for a capital sentence under the Federal Death Penalty Act (FDPA), 18

U.S.C. §§ 3591-3598, “conviction of an offense punishable by death is followed by a separate




        Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 1 of 18
sentencing hearing which involves both an eligibility and selection phase.” United States v. Ebron,

683 F.3d 105, 149 (5th Cir. 2012), cert. denied, 571 U.S. 89 (2013). To render a defendant eligible

for the death penalty, the government must prove beyond a reasonable doubt, under 18 U.S.C.

§ 3593(c), one of four mental states, also known as statutory intent factors, provided in

§ 3591(a)(2), and at least one of sixteen statutory aggravating factors provided in § 3592(c). See

United States v. Bourgeois, 423 F.3d 501, 506-07 (5th Cir. 2005), cert. denied, 547 U.S. 1132

(2006). Any aggravating factor must be proven beyond a reasonable doubt and a jury’s finding

with respect to any aggravating factor must be unanimous. 18 U.S.C. § 3593(d).

       Contrary to what both defendants Nesbitt and Burkhalter argue, the FDPA does not require

the government to provide advance notice of facts and evidence it will use to establish aggravating

factors. Rather, the purpose of a notice of intent to seek the death penalty is to provide the

defendant with sufficient notice of aggravating factors to enable the defense to respond and prepare

the defendant’s case in rebuttal. See United States v. Higgs, 353 F.3d 281, 325 (4th Cir. 2003)

(“The FDPA and the Constitution require that the defendant receive adequate notice of the

aggravating factor . . . not notice of the specific evidence that will be used to support it.”). Under

18 U.S.C. § 3593, the government is not required to provide specific evidence of its notice of

intent. See United States v. LeCroy, 441 F.3d 914, 929, 930 (11th Cir. 2006) (“The government

was not obligated to outline what specific pieces of evidence it planned to use to support the

aggravating factors.”). In LeCroy, the court cited the Supreme Court case of Gray v. Netherland,

518 U.S. 152, 167-68 (1996), holding that “although there is a right to advance notice of the

charges, there is no extant constitutional right to advance notice of the evidence to prove such

charges in a capital sentencing hearing.” LeCroy, 441 F.3d at 929.

       As it relates to the request for an informative outline by both defendants Nesbitt and



                                                  2

        Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 2 of 18
Burkhalter, the Court has reviewed the following documents in assessing whether the information

contained in these documents provides the notice necessary for both defendants to defend their

lives and to facilitate the court’s gatekeeping role:

       In the Superseding Indictment, the Governments alleges the following Special Findings as

to defendants Burkhalter and Nesbitt:

                     SPECIAL FINDINGS AS TO SHAWN BURKHALTER

              24.    Counts Six, Seven, Eight and Nine of this Indictment are re-alleged
       and incorporated by reference as though fully set forth herein.

             25.     As to Count Six of this Indictment, SHAWN BURKHALTER, a/k/a
       “Deuce,” the defendant:

                       a.     was more than 18 years of age at the time of the offense
       (Title 18, United States Code, Section 3591(a));

                      b.     intentionally participated in an act, contemplating that the
       life of a person would be taken and intending that lethal force would be used in
       connection with a person, other than one of the participants in the offense, and
       Danny Lamont Dean died as a direct result of the act (Title 18, United States Code,
       Section 3591(a)(2)(C));

                       c.      intentionally and specifically engaged in an act of violence,
       knowing that the act created a grave risk of death to a person, other than one of the
       participants in the offense, such that participation in the act constituted a reckless
       disregard for human life and Danny Lamont Dean died as a direct result of the act
       (Title 18, United States Code, Section 3591(a)(2)(D));

                      d.      has previously been convicted of a Federal or State offense
       punishable by a term of imprisonment of more than 1 year, involving the use and
       attempted and threatened use of a firearm (as defined in section 921) against another
       person (Title 18, United States Code, Section 3592(c)(2));

                     e.      in the commission of the offense, or in escaping
       apprehension for the violation of the offense, knowingly created a grave risk of
       death to 1 or more persons in addition to Danny Lamont Dean (Title 18, United
       States Code, Section 3592(c)(5)); and

                      f.     committed the offense as consideration for the receipt, or in
       the expectation of the receipt, of anything of pecuniary value (Title 18, United
       States Code, Section 3592(c)(8)).

                                                  3

        Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 3 of 18
    26.  As to Counts Seven, Eight and Nine of this Indictment, SHAWN
BURKHALTER, a/k/a “Deuce,” the defendant:

                a.     was more than 18 years of age at the time of the offenses
(Title 18, United States Code, Section 3591(a));

               b.    intentionally participated in an act, contemplating that the
life of a person would be taken or intending that lethal force would be used in
connection with a person, other than one of the participants in the offense, and
Anthony Dwayne Johnson died as a direct result of the act (Title 18, United States
Code, Section 3591(a)(2)(C));

                c.      intentionally and specifically engaged in an act of violence,
knowing that the act created a grave risk of death to a person, other than one of the
participants in the offense, such that participation in the act constituted a reckless
disregard for human life and Anthony Dwayne Johnson died as a direct result of
the act (Title 18, United States Code, Section 3591(a)(2)(D));

               d.      has previously been convicted of a Federal or State offense
punishable by a term of imprisonment of more than 1 year, involving the use or
attempted or threatened use of a firearm (as defined in section 921) against another
person (Title 18, United States Code, Section 3592(c)(2)); and

              e.      committed the offense after substantial planning and
premeditation to cause the death of Anthony Dwayne Johnson (Title 18, United
States Code, Section 3592(c)(9)).

                SPECIAL FINDINGS AS TO JOSHUA NESBITT

       27.    Counts Six, Seven, Eight and Nine of this Indictment are re-alleged
and incorporated by reference as though fully set forth herein.

        28.    As to Count Six of this Indictment, JOSHUA NESBITT, a/k/a “T,”
the defendant:

                a.     was more than 18 years of age at the time of the offense
(Title 18, United States Code, Section 3591(a));

              b.      intentionally killed Danny Lamont Dean (Title 18, United
States Code, Section 3591(a)(2)(A));

              c.  intentionally inflicted serious bodily injury that resulted in
the death of Danny Lamont Dean (Title 18, United States Code, Section
3591(a)(2)(B));



                                          4

Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 4 of 18
               d.    intentionally participated in an act, contemplating that the
life of a person would be taken or intending that lethal force would be used in
connection with a person, other than one of the participants in the offense, and
Danny Lamont Dean died as a direct result of the act (Title 18, United States Code,
Section 3591(a)(2)(C));

                e.      intentionally and specifically engaged in an act of violence,
knowing that the act created a grave risk of death to a person, other than one of the
participants in the offense, such that participation in the act constituted a reckless
disregard for human life and Danny Lamont Dean died as a direct result of the act
(Title 18, United States Code, Section 3591(a)(2)(D));

              f.      in the commission of the offense, or in escaping
apprehension for the violation of the offense, knowingly created a grave risk of
death to 1 or more persons in addition to Danny Lamont Dean (Title 18, United
States Code, Section 3592(c)(5));

               g.     committed the offense as consideration for the receipt, or in
the expectation of the receipt, of anything of pecuniary value (Title 18, United
States Code, Section 3592(c)(8)); and

     29.     As to Counts Seven, Eight and Nine of this Indictment, JOSHUA
NESBITT, a/k/a “T,” the defendant:

                a.     was more than 18 years of age at the time of the offenses
(Title 18, United States Code, Section 3591(a));

               b.     intentionally killed Anthony Dwayne Johnson (Title 18,
United States Code, Section 3591(a)(2)(A));

              c.    intentionally inflicted serious bodily injury that resulted in
the death of Anthony Dwayne Johnson (Title 18, United States Code, Section
3591(a)(2)(B));

               d.    intentionally participated in an act, contemplating that the
life of a person would be taken or intending that lethal force would be used in
connection with a person, other than one of the participants in the offense, and
Anthony Dwayne Johnson died as a direct result of the act (Title 18, United States
Code, Section 3591(a)(2)(C));

                e.      intentionally and specifically engaged in an act of violence,
knowing that the act created a grave risk of death to a person, other than one of the
participants in the offense, such that participation in the act constituted a reckless
disregard for human life and Anthony Dwayne Johnson died as a direct result of
the act (Title 18, United States Code, Section 3591(a)(2)(D)); and



                                          5

Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 5 of 18
                     f.      committed the offense after substantial planning and
       premeditation to cause the death of Anthony Dwayne Johnson (Title 18, United
       States Code, Section 3592(c)(9)).

(Doc. #239 at 16-20.)

       In Count Eight of the Superseding Indictment under Overt Acts, it states:

                                        Overt Acts

               16.     In furtherance of the conspiracy and to achieve the illegal objectives
       thereof, the following overt acts, among others, were committed in the Western
       District of Missouri and elsewhere:

                    a.    On October 4, 2015, on a telephone call that began at
       approximately 9:12 a.m., SHAWN BURKHALTER, JOSHUA NESBITT,
       NICKAYLA JONES and Joslyn Lee discussed Anthony Dwayne Johnson;

                      b.     On October 4, 2015, on a telephone call that began at
       approximately 9:43 a.m., SHAWN BURKHALTER and JOSHUA NESBITT,
       together with Joslyn Lee discussed Anthony Dwayne Johnson;

                      c.    On October 4, 2015, at approximately 4:15 p.m., in Kansas
       City, Missouri, JOSHUA NESBITT shot and killed Anthony Dwayne Johnson with
       a Rock River Arms, Model AR-15, 5.56 caliber semiautomatic rifle, bearing serial
       number KT1143219;

                     d.     On October 4, 2015, at approximately 5:00 p.m., in Kansas
       City, Missouri, JOSHUA NESBITT, NICKAYLA JONES, AUTRY HINES,
       RACHEL RYCE and Joslyn Lee stashed at a residence the Rock River Arms,
       Model AR-15, 5.56 caliber semiautomatic rifle, bearing serial number KT1143219;

                     e.     On October 4, 2015, on a telephone call that began at
       approximately 10:07 p.m., SHAWN BURKHALTER and Joslyn Lee discussed the
       murder of Anthony Dwayne Johnson;

                      f.     On October 4, 2015, on a telephone call that began at
       approximately 10:36 p.m., SHAWN BURKHALTER and JOSHUA NESBITT
       discussed the murder of Anthony Dwayne Johnson;

                      g.     On October 7, 2015, on a telephone call that began at
       approximately 2:26 p.m., SHAWN BURKHALTER, JOSHUA NESBITT and
       Joslyn Lee discussed the whereabouts of the Rock River Arms, Model AR-15, 5.56
       caliber semiautomatic rifle, bearing serial number KT1143219;

                        h.    On October 7, 2015, on a telephone call that began at

                                                 6

       Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 6 of 18
       approximately 2:41 p.m., SHAWN BURKHALTER, JOSHUA NESBITT, Joslyn
       Lee and Anthony Peltier discussed the whereabouts of the Rock River Arms, Model
       AR-15, 5.56 caliber semiautomatic rifle, bearing serial number KT1143219;

                     i.    On October 7, 2015, at approximately 3:30 p.m., in Kansas
       City, Missouri, AUTRY HINES was found by police to be in possession of the
       Rock River Arms, Model AR-15, 5.56 caliber semiautomatic rifle, bearing serial
       number KT1143219; and

                     j.      On October 7, 2015, on a telephone call that began at
       approximately 4:03 p.m., SHAWN BURKHALTER spoke with Witness #1, while
       Witness #1 was in the presence of JOSHUA NESBITT, NICKAYLA JONES,
       RACHEL RYCE and Joslyn Lee, in Kansas City, Missouri, and threatened to kill
       Witness #1 if Witness #1 did not provide information concerning the whereabouts
       of the Rock River Arms, Model AR-15, 5.56 caliber semiautomatic rifle, bearing
       serial number KT1143219.

               All in violation of Title 18, United States Code, Section 1512(k).

(Doc. #239 at 10-12.)

       In the Notice of Intent to Seek Death Penalty (Doc. #240), the government sets forth the

statutory and non-statutory aggravating factors it proposes to utilize to justify a sentence of death

as to defendants Burkhalter and Nesbitt. As it relates to defendant Burkhalter, the Notice of Intent

to Seek Death Penalty sets forth the following statutory and non-statutory aggravating factors with

regard to Counts Six, Seven, Eight, and Nine of the Superseding Indictment (except where other

counts are specified):

       A. Shawn Burkhalter was 18 years of age or older at the time of the offenses
          (18 U.S.C. § 3591(a)).

       B. Statutory Proportional Factors Enumerated Pursuant to Title 18, United
          States Code, Section 3591(a)(2)(A)-(D)

          i.      Shawn Burkhalter intentionally participated in an act, contemplating that
                  the life of a person would be taken or intending that lethal force would
                  be used in connection with a person, other than a participant in the
                  offense, and Danny Lamont Dean (Count Six) and Anthony Dwayne
                  Johnson (Counts Seven, Eight, and Nine) died as a direct result of the act
                  [18 U.S.C. § 3591(a)(2)(C)].



                                                 7

        Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 7 of 18
  ii.     Shawn Burkhalter intentionally and specifically engaged in an act of
          violence, knowing that the act created a grave risk of death to a person,
          other than one of the participants in the offense, such that participation
          in the act constituted a reckless disregard for human life and Danny
          Lamont Dean (Count Six) and Anthony Dwayne Johnson (Counts Seven,
          Eight, and Nine) died as a direct result of the act [18 U.S.C.
          § 3591(a)(2)(D)].

C. Statutory Aggravating Factors Enumerated Pursuant to Title 18, United
   States Code, Sections 3592(c)(l) through (16)

   i.     Shawn Burkhalter has previously been convicted of a State offense
          punishable by a term of imprisonment of more than 1 year, involving
          the use or attempted or threatened use of a firearm (as defined in section
          921) against another person [18 U.S.C. §3592(c)(2)].

   ii.    Shawn Burkhalter, in the commission of the offense in Count Six, or in
          escaping apprehension for the violation of the offense, knowingly
          created a grave risk of death to 1 or more persons in addition to the
          victim of the offense [18 U.S.C. § 3592(c)(5)].

   iii.   Shawn Burkhalter committed the offense in Count Six as consideration
          for the receipt, or in the expectation of the receipt, of anything of
          pecuniary value [18 U.S.C. § 3592(c)(8)].

   iv.    Shawn Burkhalter committed the offense in Counts Seven, Eight, and
          Nine after substantial planning and premeditation to cause the death of
          a person or commit an act of terrorism [18 U.S.C. § 3592(c)(9)].

D. Other, Non-Statutory Aggravating Factors Enumerated Pursuant to Title
   18, United States Code, Sections 3593(a)(2)

   i.     Shawn Burkhalter committed the murder of Anthony Dwayne Johnson
          to obstruct justice.

   ii.    Following Anthony Dwayne Johnson’s murder, Burkhalter acted to
          obstruct justice by threatening to kill witnesses and by attempting to
          conceal or destroy the firearm used to murder Danny Lamont Dean and
          Anthony Dwayne Johnson.

   iii.   Shawn Burkhalter demonstrated a lack of remorse for the murders of
          Danny Lamont Dean and Anthony Dwayne Johnson.

   iv.    Shawn Burkhalter committed multiple murders.

   v.     Shawn Burkhalter caused injury, harm, and loss to Danny Lamont Dean

                                        8

Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 8 of 18
                  and his family and friends (Count Six); and Anthony Dwayne Johnson
                  and his family and friends (Counts Seven, Eight and Nine). The injury,
                  harm and loss caused by Shawn Burkhalter with respect to each victim
                  is evidenced by the victim's personal characteristics and by the impact
                  of the victim's death upon his or her family and friends.

           vi.    Shawn Burkhalter is a continuing danger to the lives and safety of other
                  persons, and he is likely to commit criminal acts of violence in the future
                  as evidenced by:

                      a) a willingness to take human life and a lack of remorse for his
                         acts of violence and attempted acts of violence as demonstrated
                         by statements that he made following these violent acts;

                      b) a demonstrated capacity for orchestrating acts of violence while
                         incarcerated; and

                      c) a low potential for rehabilitation as demonstrated by acts of
                         misconduct while in custody.

(Doc. #240 at 2-3.)

       As it relates to defendant Nesbitt, the Notice of Intent to Seek the Death Penalty sets forth

the following statutory and non-statutory aggravating factors with regard to Counts Six, Seven,

Eight, and Nine of the Superseding Indictment (except where other counts are specified):

        A. Joshua Nesbitt was 18 years of age or older at the time of the offenses (18
           U.S.C. § 3591(a)).

        B. Statutory Proportional Factors Enumerated Pursuant to Title 18 United
           States Code, Section 3591(a)(2)(A)‐(D)

           i.     Joshua Nesbitt intentionally killed Danny Lamont Dean (Count Six) and
                  Anthony Dwayne Johnson (Counts Seven, Eight and Nine) [18U.S.C. §
                  3591(a)(2)(A)].

           ii.    Joshua Nesbitt intentionally inflicted serious bodily injury that resulted
                  in the death of Danny Lamont Dean (Count Six) and Anthony Dwayne
                  Johnson (Counts Seven, Eight and Nine) [18 U.S.C. § 3591(a)(2)B)].

           iii.   Joshua Nesbitt intentionally participated in an act, contemplating that
                  the life of a person would be taken or intending that lethal force would
                  be used in connection with a person, other than a participant in the
                  offense, and Danny Lamont Dean (Count Six) and Anthony Dwayne

                                                9

        Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 9 of 18
          Johnson (Counts Seven, Eight and Nine) died as a direct result of the act
          [18 U.S.C. §3591(a)(2)(C)].

   iv.    Joshua Nesbitt intentionally and specifically engaged in an act of
          violence, knowing that the act created a grave risk of death to a person,
          other than one of the participants in the offense, such that participation
          in the act constituted a reckless disregard for human life and Danny
          Lamont Dean (Count Six) and Anthony Dwayne Johnson (Counts
          Seven, Eight and Nine) died as a direct result of the act [18 U.S.C.
          § 3591(a)(2)(D)].

C. Statutory Aggravating Factors Enumerated Pursuant to Title 18, United
   States Code, Sections §3592(c)(1) through (16)

   i.     Joshua Nesbitt, in the commission of the offense in Count Six, or in
          escaping apprehension for the violation of the offense, knowingly
          created a grave risk of death to 1 or more persons in addition to the
          victim of the offense [18 U.S.C. § 3592(c)(5)].

   ii.    Joshua Nesbitt committed the offense in Count Six as consideration for
          the receipt, or in the expectation of the receipt, of anything of pecuniary
          value [18 U.S.C. § 3592(c)(8)].

  iii.    Joshua Nesbitt committed the offense in Counts Seven, Eight and Nine
          after substantial planning and premeditation to cause the death of a
          person or commit an act of terrorism [18 U.S.C. § 3592(c)(9)].

D. Other, Non-Statutory Aggravating Factors Enumerated Pursuant to Title
   18, United States Code, Sections 3593(a)(2)

   i.     Joshua Nesbitt committed the murder of Anthony Dwayne Johnson to
          obstruct justice.

   ii.    Following Anthony Dwayne Johnson’s murder, Joshua Nesbitt acted to
          obstruct justice by threatening to kill witnesses and by attempting to
          conceal or destroy the firearm used to murder Danny Lamont Dean and
          Anthony Dwayne Johnson.

   iii.   Joshua Nesbitt demonstrated a lack of remorse for the murders of Danny
          Lamont Dean and Anthony Dwayne Johnson.

   iv.    Joshua Nesbitt committed multiple murders.

   v.     Joshua Nesbitt caused injury, harm, and loss to Danny Lamont Dean
          and his family and friends (Count Six); and Anthony Dwayne Johnson
          and his family and friends (Counts Seven, Eight and Nine). The injury,

                                        10

Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 10 of 18
                        harm and loss caused by Joshua Nesbitt with respect to each victim is
                        evidenced by the victim's personal characteristics and by the impact of
                        the victim's death upon his or her family and friends.

            vi.         Joshua Nesbitt is a continuing danger to the lives and safety of other
                        persons, and he is likely to commit criminal acts of violence in the future
                        as evidenced by:

                        a) a willingness to take human life and a lack of remorse for his acts of
                           violence and attempted acts of violence as demonstrated by
                           statements that he made following these violent acts; and

                        b) a low potential for rehabilitation as demonstrated by acts of
                           misconduct and violence while in custody.

            vii.        Joshua Nesbitt has committed other unadjudicated criminal acts,
                        including: assault with a firearm (2013, in Lambert, Mississippi);
                        attempted escape from custody and aiding and abetting a rape (2016, in
                        Jackson County, Missouri); assault in the first degree (2017, in Platte
                        County, Missouri); and two assaults of correctional officers (2017, in
                        Platte County, Missouri).

(Doc. #240 at 3-5.)

       A.          Statutory and Non-Statutory Aggravating Factors1

                   1.      Statutory Proportional Factors

       The statutory proportional factors set forth in the Notice of Intent to Seek Death Penalty

for both defendants Burkhalter and Nesbitt (Doc. #240) provide adequate meaningful notice for

the defense to confront the penalty phase of trial. Contrary to defense counsels’ allegations, each

of those factors are not mere recitations of the statutory language. Rather, the factors listed, along



       1
         Defendant Burkhalter also asserts that the government is prohibited from using an
aggravating factor during the sentencing phase that duplicates one or more elements of the offense
of the crime found in the guilt phase. (Doc. #504 at 4.) Case law does not support this assertion.
See United States v. Higgs, 353 F.3d 281, 315 (4th Cir. 2003), citing Lowenfield v. Phelps, 484
U.S. 231, 246 (1988) (“the Eighth Amendment does not prohibit the use of an aggravating factor
during the sentencing phase that duplicates one or more elements of the offense of the crime found
at the guilt phase”). See also Deputy v. Taylor, 19 F.3d 1485, 1502 (3d Cir. 1994) (noting that
“federal courts of appeals have consistently held that a sentencing jury can consider an element of
the capital offense as an aggravating circumstance even if it is duplicitous”).
                                                     11

       Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 11 of 18
with the special findings in the Superseding Indictment, show what the government intends to

present to establish its claim that the jury should find that the death penalty should be imposed as

to both defendants Burkhalter and Nesbitt. Thus, an informative outline is not warranted.

               2.      Statutory and Non-Statutory Aggravating Factors

                       a.     Grave Risk of Death to One or More Persons

       The Government submits, and the Court takes its submission at face value, that “[t]he

Superseding Indictment and discovery reveal that [Nesbitt] killed Dean with gunfire from an AR-

15, in a public parking lot, in the middle of the day. The discovery includes a surveillance video

of the shooting.” (Doc. #360 at 9.) This information, along with the presumption that defendants

Burkhalter’s and Nesbitt’s defense teams have received and viewed the video surveillance of the

shooting, is sufficient to allow them to prepare for the penalty phase of defendants Burkhalter’s

and Nesbitt’s trial. Therefore, both defendants’ requests for an informative outline regarding a

grave risk of death to one or more persons is denied.

                       b.     Receipt or Expectation of Anything of Pecuniary Value

       Next, defendants Burkhalter and Nesbitt argue that an informative outline is needed to

identify what items of pecuniary gain they received or expected to receive. Again, as the

government sets forth in its response, “The Superseding Indictment explains, at paragraph 4(b),

that [Nesbitt] and Burkhalter ‘robbed a quantity of cocaine, and in the process’ [Nesbitt] shot and

killed Dean.” (Doc. #360 at 9.) In the context of these specific charges, this information

sufficiently provides evidence to allow the defense to prepare for the penalty phase.

                       c.     Substantial Planning and Premeditation

       In regard to evidence that would be presented referencing substantial planning and

premeditation, the government asserts that “reports of coconspirators’ detailed accounts of the



                                                12

       Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 12 of 18
events in question, supplemented by key recordings of telephone calls between the conspirators,

reveal many steps taken by the conspirators in advance of the murder, including the acquisition of

rubber gloves and efforts to lure Johnson back to his apartment.” (Doc. #360 at 10.) Nothing more

needs to be alleged to provide defense counsel with information needed for the penalty phase.

                        d.      Obstruction of Justice

          The government asserts that the defendants have been informed as to the basis for the

obstruction of justice non-statutory factor in that “Counts Eight and Nine of the Superseding

Indictment reveal . . . that the Government intends to prove [Nesbitt] shot and killed Johnson to

‘prevent the communication by a person to a law enforcement officer of information relating to

the commission and possible commission of a Federal offense.’” (Doc. #360 at 10.) In addition,

the government asserts that the discovery provided to defense counsel includes “a police report of

information provided by Johnson regarding the Dean shooting, and a recording of a telephone call

between Nesbitt and Burkhalter, shortly before the Johnson murder, on which they refer to Johnson

as a ‘snitch.’” (Doc. #360 at 10-11.) Also, the government has acknowledged that “the underlying

facts that support charged crimes” will be used, in part, to prove the obstruction of justice non-

statutory aggravating factor. (Doc. #520 at 5.) All of this information surely outlines to defense

counsel the theory and evidence regarding the obstruction of justice non-statutory aggravating

factor.

          Furthermore, both defendants are seeking to obtain the identities of witnesses threatened

in this case through an informative outline.       (Doc. #347 at 19 (Nesbitt); Doc. #504 at 5

(Burkhalter).) Based on the nature of the allegations in the Superseding Indictment of the

threatening and killing of potential witnesses, the Court will not order the production of the

identities of witnesses threatened at this time. The identities of those witnesses should be provided



                                                 13

          Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 13 of 18
in the time frame in accordance with the federal rules of discovery. Nothing more is required at

this time.

                       e.       Lack of Remorse

        The government has affirmatively stated that it will not use or imply that any defendants’

silence at trial, specifically in response to defendant Burkhalter’s argument at page 6 of his Motion

for Informative Outline (Doc. #504), demonstrates a lack of remorse. (Doc. #520 at 7.) The

government asserts that discovery materials provided to both defense counsel, including a

celebratory phone conversation between Burkhalter and Nesbitt after the Johnson murder, serves

as evidence the government would present regarding lack of remorse. (Doc. #360 at 11.) This

Court agrees and finds that the evidence suffices and an informative outline is not required.

                       f.       Multiple Murders

        Defendants Burkhalter and Nesbitt seek a clarification of whether the multiple murders

allegedly committed by Nesbitt indicated in the Notice of Intent to Seek Death Penalty referred to

the murders of Dean and Johnson alone. (Doc. #347 at 20 (Nesbitt); Doc. #504 at 7 (Burkhalter).)

In its response, the government verified that the multiple murders are the Dean and Johnson

murders. (Doc. #360 at 12, n. 1; Doc. #520 at 8.) The Superseding Indictment itself alleges that

it was Nesbitt who shot and killed Dean while both Burkhalter and Nesbitt robbed a quantity of

cocaine from Dean. (See Doc. #239 at 5, Overt Act 4.b.) Further, the Superseding Indictment

alleges that it was Nesbitt who shot and killed Johnson when robbing Johnson of a quantity of

marijuana, at the direction of Burkhalter. (See Doc. #239 at 5, Overt Act 4.e.) An informative

outline is not required here.

                       g.       Victim Impact Evidence

        This Court, as well as the Eighth Circuit Court of Appeals, has dealt with the amount of



                                                  14

       Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 14 of 18
information to which defendants are entitled regarding victim impact evidence. Here, the Notice

of Intent to Seek Death Penalty only alleges that the injury, harm and loss caused by Burkhalter

and Nesbitt with respect to presumably victims Dean and Johnson, is “evidenced by the victim’s

personal characteristics and by the impact of the victim’s death upon his or her family and friends.”

(Doc. #240 at 3, ¶ D.v. and 5, ¶ D.v.) The Court agrees with defense counsel that this information

does not provide any facts regarding victim impact. While the Court believes that a detailed outline

or a listing of witnesses or all evidence is not necessary, the Court does believe that an outline

providing an overview of facts that indicate the impact on the victims’ families and friends is

needed. Providing such an outline to defense counsel will allow the defense to prepare for this

non-statutory aggravating factor and would allow the Court to perform its gatekeeping function.

Defendants Burkhalter’s and Nesbitt’s request for an informative outline regarding victim impact

evidence is therefore granted.

                       h.        Future Dangerousness and Low Potential for Rehabilitation

       Both defendants Nesbitt and Burkhalter seek an informative outline regarding the future

dangerousness indicated in the Notice of Intent to Seek Death Penalty. (Doc. #347 at 23-24

(Nesbitt); Doc. #504 at 9-13 (Burkhalter).) They argue that this non-statutory aggravating factor

must focus on the defendants’ actions while in custody. (Doc. #347 at 23 (Nesbitt); Doc. #504 at

10 (Burkhalter).) As the government relayed in its response, the charges in the Superseding

Indictment, along with the Notice of Intent to Seek Death Penalty, reveal details regarding the

shooting of victims Dean and Johnson. Additionally, the government indicated that the discovery

relating to incidents for both Burkhalter and Nesbitt while in custody will be available for the

defense. (Doc. #360 at 11; Doc. #520 at 10, n. 1.) The details in discovery available to the defense

are sufficient to allow defense counsel to prepare for this non-aggravating statutory factor.



                                                 15

       Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 15 of 18
                        i.      Unadjudicated Criminal Acts

          In defendant Nesbitt’s motion, counsel also seek an informative outline as it relates to

Nesbitt’s unadjudicated criminal acts. (Doc. #347 at 24-26.) In response, the government asserts

that it has “produced reports describing Nesbitt’s assaults of Platte County correctional officers in

July and November of 2017 . . . [and] also produced body camera videos of the defendant

assaulting the correctional officers.” (Doc. #360 at 12.) Further, the government states that “the

discovery includes reports of an assault of another Platte County inmate, supplemented by

recorded interviews and video surveillance of the defendant’s jail pod from the time in question”

as well as “a 641-page investigative file, along with jail surveillance videos, revealing [Nesbitt’s]

role in a 2016 rape and attempted escape at the Jackson County facility.” (Id.) Additionally,

discovery has been provided regarding a 2013 assault with a firearm in Mississippi. (Id.) Lastly,

the government has indicated that it will supplement discovery should it obtain additional relevant

information in relation to unadjudicated criminal acts. (Id.) With that discovery already having

been provided to the defense, this Court finds that an informative outline is not warranted.

Defendant Nesbitt’s request for an informative outline regarding unadjudicated criminal acts is

denied.

                                          II. Conclusion

          This Court finds, after a thorough review of all pleadings, that the combined information

set forth in both the Superseding Indictment (Doc. #239) and the Notice of Intent to Seek Death

Penalty (Doc. #240), as laid out above in this Order, sufficiently provides defense counsel for both

defendants Burkhalter and Nesbitt the theories and facts that the government will use to establish

each defendant’s aggravating factors, with the exception of victim impact evidence. However, an

informative outline is not a bill of particulars. Consequently, the government need not set forth



                                                 16

          Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 16 of 18
specific evidence regarding victim impact evidence in an informative outline. Instead, the

government should prepare an outline providing an overview of facts that indicate the impact on

the victims’ families and friends.

          Lastly, both defendants Burkhalter and Nesbitt request this Court to schedule a hearing to

“assess the reliability and potential for prejudice of the evidence the government intends to offer”

in support of the aggravating factors, citing 18 U.S.C. § 3593(c). (Doc. #347 at 26 (Nesbitt); Doc.

#504 at 15 (Burkhalter).) After reviewing the parties’ pleadings, it appears that the government

has made several disclosures and representations that address many of Nesbitt’s and Burkhalter’s

concerns. At this time, the Court will not schedule a pretrial hearing. At least one court has noted

that “[t]here is no statutory requirement that the Court conduct such a preview” of proposed victim

impact evidence. United States v. Jordan, 357 F.Supp.2d 889, 906 (E.D. Va. 2005). See also

United States v. Caro, 461 F.Supp.2d 459, 463 (W.D. Va. 2006) (court was not required to hold

pretrial review of all victim impact evidence that prosecution intended to introduce in sentencing

phase).     To the extent that the government’s aggravating factor evidence raises issues of

admissibility and/or due process concerns, these issues may be adequately handled when (and if)

the penalty phase commences.

          The special findings in the Superseding Indictment, along with the factors set forth in the

Notice of Intent to Seek Death Penalty, explain the conduct and the circumstances that the

government contends support the aggravating factors – both statutory and non-statutory. Taken

together, the Superseding Indictment and the Notice of Intent to Seek Death Penalty give the

defendants adequate information as to what the government will rely on at trial and sentencing.

The Court finds that an informative outline of the aggravating factors is not required here, except

in the area of victim impact evidence. Therefore, it is



                                                  17

          Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 17 of 18
       ORDERED that defendant Joshua Nesbitt’s Motion for Informative Outline of

Aggravating Factors (Doc. #347) and Defendant Shawn Burkhalter’s Motion for Informative

Outline (Doc. #504) are granted in part and denied in part, as set out above.



                                                      /s/ Lajuana M. Counts
                                                     Lajuana M. Counts
                                                     United States Magistrate Judge




                                                18

       Case 4:18-cr-00036-BCW Document 754 Filed 08/10/21 Page 18 of 18
